Electronically Filed
                                                     Supreme Court
                                                     SCWC-13-0000129
                                                     18-JUL-2017
                                                     11:04 AM




                         SCWC-13-0000129
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      LEIMOMI LESLIE FRESCH, Individually and as Next Friend
    for Howard K. Leslie, Jr., Respondent/Plaintiff-Appellee,

                                and

      HOWARD K. LESLIE, SR., Petitioner/Plaintiff-Appellee,

                                and

     HOWARD K. LESLIE, JR., Respondent/Plaintiff-Appellant,

                                vs.

          JEFFREY K. KANUI, as Personal Representative
           of the Estate of Jamie K. Tavares, Deceased,
                  Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0000129; CIV. NO. 97-0448)

             ORDER DENYING MOTION FOR RECONSIDERATION
  (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,
     and Intermediate Court of Appeals Associate Judge Chan,
                 in place of McKenna, J., recused)

          Respondent/Plaintiff-Appellant Howard K. Leslie, Jr.,

timely filed a Motion for Reconsideration (Motion) on July 10,

2017, asking this court to reconsider our June 30, 2017

memorandum opinion (Opinion).
          This court, having reviewed the Motion, together with

the Opinion, and the records and files in this case, and having

fully considered the arguments set forth in the Motion,

          IT IS HEREBY ORDERED that the Motion is denied.

          DATED:   Honolulu, Hawai#i, July 18, 2017.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson

                              /s/ Derrick H.M. Chan




                                 2